Case 1:18-cv-04359-AMD-RLM Document 27 Filed 03/05/19 Page 1 of 1 PageID #: 102



                                      DANIEL H. KOHN, ESQ.

                                         Attorney at Law

                                       dhkohn@gmail.com



 March 5, 2019


 The Honorable Ann M Donnelly

 United States District Court

 Eastern District of New York

 225 Cadman Plaza East

 Brooklyn, NY 11201


 VIA ECF

 	      Case: 1:18-cv-04359-AMD-RLM

 	      Eichenstein et al v. Experian Information Solutions, Inc. et al 


 Your Honor,


 	       I write in accordance with Your Honor’s Individual Rules of Practice to hereby
 respectfully request an Order relieving me as Plaintiﬀs’ Counsel in the above referenced case,
 per Local Civil Rule 1.4, as I am no longer associated with Stein Saks PLLC as of February 11,
 2019. 	 


 	      On March 5, 2019, Mr. Dov Mittelman of Stein Saks PLLC filed a Notice of Appearance
 on behalf of Plaintiﬀs (ECF Doc. 26). Furthermore, per Local Civl Rule 1.4 a copy of this letter is
 being served upon all parties to this action via ECF.


 	       Accordingly, I respectfully request this Honorable Court grant an Order relieving me as
 Plaintiﬀs’ Counsel in the above referenced case, per Local Civil Rule 1.4.


 	      I thank Your Honor in advance for your kind considerations and courtesies.


                                               	     

                                               Respectfully Yours,



                                               /s/ Daniel Kohn
                                               Daniel Kohn
